Citation Nr: 1431288	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at an RO hearing in November 2009.  In June 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (AVLJ).  This AVLJ has since left the employment with the Board.  However, the Veteran declined the opportunity to testify at an additional hearing.

This matter was previously remanded by the Board in December 2011 and August 2012.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

At worst, the Veteran's bilateral hearing loss was manifested by Level III hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, lay statements, and hearing transcripts have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral hearing loss, including a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Having obtained the Veteran's recent treatment records and provided him with an adequate examination, the Board's prior remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran testified at an RO hearing and a Board hearing.  These hearings were adequate as the Decision Review Officer (DRO) and AVLJ who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Veteran is currently assigned a 0 percent (noncompensable) rating under Diagnostic Code 6100 for bilateral hearing loss.  Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in May 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
40
60
95
61
LEFT
30
40
65
80
54

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  These findings correspond to a hearing level of III in the right ear and II in the left ear.

During an additional examination in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
60
85
56
LEFT
25
30
55
75
46

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  These findings correspond to a hearing level of I in the right ear and I in the left ear.

Yet another VA examination was scheduled in January 2012.  However, as noted in the Board's August 2012 remand, the examiner indicated that pure tone frequencies could not be tested due to poor inter-test consistency or reliability.  In addition, the examiner stated that speech recognition scores were not appropriate due to "language difficulties, cognitive problems, inconsistent speech discrimination scores, etc."  Therefore, no valid, objective findings were recorded.

Due to the inadequacy of the January 2012 examination, the Veteran underwent an additional examination in September 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
65
95
60
LEFT
30
35
65
80
53

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear.  These findings correspond to a hearing level of III in the right ear and I in the left ear.

An exceptional pattern of hearing loss has not been shown at any time, so Table VI (rather than VIA) has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

In addition to these objective findings, the Veteran offered lay statements and testimony in support of his claim.  In a June 2009 statement, he reported having difficulty hearing what others were saying if there were other noises around.  He reported working around motors and other equipment, which caused additional difficulties.  If a person was not looking at the Veteran when speaking, he would have a hard time understanding them.  His wife also reported that he could not hear someone talking to him, even if they were in close proximity.  She had to repeat herself several times when speaking to him.

At his November 2009 RO hearing, he reported that "the volume of everything has to be turned up."  He also had trouble distinguishing what people were saying at times, especially if they were in an opposite room.  He could understand people better when he was able to see them and read their lips.  See November 2009 Hearing Transcript at 2.  His wife testified that the Veteran turned the volume on the television up so high that "you can hear it three blocks in either direction."  Id. at 5.  At his Board hearing, he and his wife gave substantially similar testimony, while also noting that he has difficulty hearing people on the telephone.  See June 2011 Hearing Transcript at 6.  A June 2011 statement from H.S., an acquaintance of the Veteran, noted that he had a hard time getting the Veteran's attention when they were out in the open.

In assessing the functional impact of the Veteran's condition, the September 2012 VA examiner noted that the Veteran was not wearing any hearing amplification at the time of that examination, and that he did not appear to have any difficulty hearing or understanding the examiner one-on-one using normal, conversational speech.

Based on the evidence of record, a compensable rating for bilateral hearing loss is not warranted.  At worst, the Veteran had Level III hearing in the right ear and Level II hearing in the left ear.  Applying these values to Table VII correlates to a 0 percent disability rating.  Again, the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  The objective evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a 0 percent rating throughout the appeal period.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed with the objective medical evidence of record, the Veteran's account of his symptomatology, including difficulty conversing with people in ambient noise and turning up the volume on the television, along with the VA examiner's assessment of the functional impact of the Veteran's condition, nonetheless reflects a level of impairment consistent with the assigned noncompensable rating.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the manifestations of the Veteran's hearing difficulties, including with conversation or watching television, are inherent with his acknowledged hearing impairment.  There is no indication that his hearing loss results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's hearing does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  As to employment, the Veteran reported that he worked with motors and other equipment, and that difficulties hearing and communicating in that environment could be dangerous.  See June 2009 Statement.  However, this does not rise to the level of marked interference with employment, as the Veteran's condition has not resulted in excessive absences from work, or resulted in occupational limitations above and beyond that contemplated in the rating schedule.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


